Case: 15-10528     Date Filed: 07/20/2015     Page: 1 of 3


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-10528
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:13-cv-00906-VEH



KYRA CARVER,

                                                     Plaintiff - Appellant,

versus

CITY OF PELL CITY, ALABAMA,
CHIEF GREGORY DEAN TURLEY,
OFFICER FRANKLIN GREEN,
OFFICER RICHARD WOOD,
OFFICER JAMES LEO JONES,
individually and in their respective capacities
as police officers of the City of Pell City, Alabama,

                                                     Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                   (July 20, 2015)
              Case: 15-10528     Date Filed: 07/20/2015   Page: 2 of 3


Before MARTIN, ANDERSON, and DUBINA, Circuit Judges.

PER CURIAM:

      Plaintiff Kyra Carver brought this action for damages pursuant to 42 U.S.C.

§ 1983 and the Alabama common law against defendants City of Pell City, Chief

of Police Gregory Dean Turley, Officer Franklin Green, Officer Richard Woods,

and Officer James Leo Jones. Chief Turley and Officers Green, Woods, and Jones

were sued in their individual and official capacities. Carver’s complaint asserted

claims arising from her May 16, 2011 arrest for the purchase of pseudoephedrine.

After numerous submissions by the parties, the district court granted a motion for

summary judgment filed by defendants.

      Summary judgment is proper if there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Construing

the evidence in the light most favorable to Carver, we conclude that there was no

genuine issue of material fact and that defendants were entitled to judgment as a

matter of law. The pharmacy logs obtained by defendants provided them with

probable cause to arrest Carver using de minimis force, to incarcerate her until she

made bail, and to prosecute her for the crime of purchasing excessive amounts of

pseudoephedrine.




                                          2
                Case: 15-10528       Date Filed: 07/20/2015      Page: 3 of 3


       At the time defendants arrested Carver they did not know that she had an

affirmative defense, but as soon as her affirmative defense became known to them,

they dismissed the charges and explained to her employer that she had committed

no crime. 1 Accordingly, we affirm the district court’s grant of summary judgment

in favor of defendants based upon our conclusion that there is no liability under the

undisputed facts of this case and for the reasons set forth in the district court’s

thorough and well-reasoned Memorandum Opinion filed on January 8, 2015.

       AFFIRMED.




       1
         Carver’s affirmative defense was that a certain amount of the pseudoephedrine she
purchased was for children’s Sudafed. Because Alabama law then exempted purchases for
children’s medication, Ala. Code § 20-2-190(c)(4) (2009), the prosecutors dismissed the charges
against her.
                                               3